     Case 2:18-cv-14881-KM-JBC Document 1 Filed 10/11/18 Page 1 of 5 PageID: 1



                                  UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEW JERSEY


Elizabeth T. Foster, Attorney at Law, LLC
22 E. Quackenbush Ave.
Dumont, NJ 07628
(201) 290-5761
(201) 215-9574 (fax)
liztlaw@gmail.com
Attorney for Plaintiff
 ---------------------------------------------------------------x

CHRISTOPHER E. BROWN,
an individual,

         Plaintiff,
v.                                                                  Civ. No.:

SHORT HILLS ASSOCIATES, L.L.C.,
a Delaware Limited Liability Company,

         Defendant.
----------------------------------------------------------------x

                                                 COMPLAINT

         Plaintiff, CHRISTOPHER E. BROWN, through his undersigned counsel, hereby files

this Complaint and sues SHORT HILLS ASSOCIATES, L.L.C., a Delaware Limited Liability

Company, for injunctive relief, attorneys’ fees and costs pursuant to 42 U.S.C. § 12181 et seq.,

(“Americans with Disabilities Act” or “ADA”) and alleges:

                                    JURISDICTION AND PARTIES

         1.      This is an action for declaratory and injunctive relief pursuant to Title III of the

Americans with Disabilities Act, 42 U.S.C. § 12181, et seq., (hereinafter referred to as the

“ADA”). This Court is vested with original jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343.

         2.       Venue is proper in this Court pursuant to 28 U.S.C. §1391(b) and Rule 3.1, Local

Rules of the United States District Court for the Newark District of New Jersey.
   Case 2:18-cv-14881-KM-JBC Document 1 Filed 10/11/18 Page 2 of 5 PageID: 2



        3.      Plaintiff is a qualified individual with a disability under the ADA. MR. BROWN

suffers from Arthrogryposis, which causes him to be confined to a wheelchair. The condition also

causes atrophy in his arms, hands, shoulders and elbows, which makes it extremely difficult to

reach for, grip and manipulate objects.

        4.      Due to his disability, Plaintiff is substantially impaired in several major life

activities and requires a wheelchair for mobility.

        5.      Defendant, SHORT HILLS ASSOCIATES, L.L.C., a Delaware Limited Liability

Company, (hereinafter referred to as “Defendant”), is registered to do business in the State of

New Jersey. Upon information and belief, Defendant is the owner and operator of the real

property and improvements which are the subject of this action, to wit: “The Mall at Short Hills

or the “Property,” generally located at 1200 Morris Turnpike, Short Hills, New Jersey 07078.

        6.      All events giving rise to this lawsuit occurred in the Essex County of New Jersey.

                                       COUNT I
                          (VIOLATION OF TITLE III OF THE ADA)

        7.      Plaintiff realleges and incorporates into this cause of action each and every

allegation contained in the previous paragraphs of this Complaint.

        8.      The Property known as The Mall at Short Hills, is open to the public and provides

goods and services to the public.

        9.      While at the property, MR. BROWN experienced serious difficulty accessing the

goods and utilizing the services therein due to the architectural barriers discussed herein.

        10.     MR. BROWN continues to desire to visit the Property, but fears that he will again

encounter serious difficulty due to the barriers discussed herein, which still exist.

        11.     MR. BROWN plans to and will visit the Property in the near future to utilize the


                                                     2
  Case 2:18-cv-14881-KM-JBC Document 1 Filed 10/11/18 Page 3 of 5 PageID: 3



goods and services offered thereon.

       12.     Defendant is in violation of 42 U.S.C. § 12181 et seq. and 28 C.F.R. § 36.302 et

seq. and is discriminating against the Plaintiff due to Defendant’s failure to provide and/or

correct the following barriers to access which were personally observed, encountered and which

hindered Plaintiff’s access:

               A.      Plaintiff encountered and experienced inaccessible tenant entrances due to

                       lack of level landings and lack of pull side clearances;

               B.      Plaintiff encountered and experienced inaccessible parking due to lack of

                       proper access aisles and excessive long and cross slopes;

               C.      Plaintiff encountered and experienced inaccessible curb ramps due to

                       excessive slopes and lack of compliant landings at top of ramps; and

               D.      Plaintiff encountered and experienced inaccessible routes due to excessive

                       long and cross slopes.

       13.     Upon information and belief, there are other current violations of the ADA and

the ADA Accessibility Guidelines (“ADAAG”) at the Property, and only after a full inspection is

performed by the Plaintiff or Plaintiff’s representatives can all said violations be identified.

       14.     Defendant either does not have a policy to assist people with disabilities or

refuses to enforce such a policy if it does exist.

       15.     Independent of his intent to return as a patron to the Property, Plaintiff

additionally intends to return to the Property as an ADA tester to determine whether the barriers

to access stated herein have been remedied.

       16.     Removal of the barriers to access located on the Property is readily achievable,

reasonably feasible and easily accomplishable without placing an undue burden on Defendant.

                                                     3
  Case 2:18-cv-14881-KM-JBC Document 1 Filed 10/11/18 Page 4 of 5 PageID: 4



       17.     Removal of the barriers to access located on the Property would allow Plaintiff to

fully utilize the goods and services located therein.

       18.     The Plaintiff has been obligated to retain undersigned counsel for the filing and

prosecution of this action. Plaintiff is entitled to have his reasonable attorneys’ fees, costs, and

expenses paid by Defendant.

                                     PRAYER FOR RELIEF

       WHEREFORE, the Plaintiff demands judgment against Defendant and requests the

following injunctive and declaratory relief:

       A.      That the Court declares that the Property owned, leased, leased to and/or

               operated by Defendant is in violation of the ADA;

       B.      That the Court enters an Order directing Defendant to alter its facilities to

               make them accessible to and useable by individuals with disabilities to the

               full extent required by Title III of the ADA;

       C.      That the Court enters an Order directing Defendant to evaluate and

               neutralize its policies and procedures towards persons with disabilities for

               such reasonable time so as to allow Defendant to undertake and complete

               corrective procedures;

       D.      That the Court awards reasonable attorneys’ fees, costs (including expert

               fees), and other expenses of suit, to the Plaintiff; and

       E.      That the Court awards such other and further relief as it deems necessary,

               just and proper.



                                                        4
Case 2:18-cv-14881-KM-JBC Document 1 Filed 10/11/18 Page 5 of 5 PageID: 5



    Dated: October 11, 2018

                                 Respectfully submitted,


                                 By: /s/ Elizabeth T. Foster
                                 Elizabeth T. Foster, Esq.
                                 Elizabeth T. Foster, Attorney at Law, LLC
                                 22 E. Quackenbush Ave.
                                 Dumont, NJ 07628
                                 (201) 290-5761
                                 (201) 215-9574 (fax)
                                 Liztlaw@gmail.com

                                 Attorney for Plaintiff




                                       5
